Citation Nr: 0411349	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Providence, Rhode 
Island.

As discussed more fully below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The new legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  Since the enactment of the VCAA, the Courts have 
attempted to clarify VA's duty to notify under the VCAA.  

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) CAVC has held that section 5103(a), as amended 
by the VCAA and § 3.159(b), as recently amended, requires VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003). 

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 F.3d 
1334, 1344-47 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to the 
one reached in Disabled Am. Veterans v. Sec. of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  However, provisions of the 
Veterans Benefits Act of 2003 now allow VA to complete decisions 
prior to the one year appeal period under 38 U.S.C.A. § 
5103(b)(1).  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made retroactively 
effective from November 9, 2000.  Id. at § 701(c).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  The Board notes that the fourth facet of the list in 
Pelegrini has been determined not to be a "requirement."  VA OGC 
Prec. Op. No. 1-2004 (Feb. 24, 2004) apparently holds the Court's 
finding in Pelegrini that a request that a claimant provide VA 
with any evidence in his or her possession that pertains to the 
claim is an explicit requirement of 38 U.S.C. § 3.159(b) and an 
implicit requirement of section 5103(a), is non-binding obiter 
dictum.  "Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a judicial 
opinion . . . that is unnecessary to the decision in the case and 
therefore not precedential." Black's Law Dictionary 1100 (7th ed. 
1999).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  
 
In this case, the RO did not issue a development letter.  The RO's 
failure to issue a development letter consistent with the notice 
requirements of the VCAA is a substantial oversight tantamount to 
minimal RO development.  Consequently, remand for further 
evidentiary development is warranted.  

In reviewing the record, the Board notes that in March 2001, the 
U.S. Armed Services Center for Research of Unit Records (USASCRUR) 
responded to the RO's request for verification of the veteran's 
stressors.  In their response, USASCRUR indicated that a mishap 
with an aircraft did occur in December 1976 during the veteran's 
assignment on the USS Enterprise.  USASCRUR did not make any 
reference to the alleged explosion between January and March 1978 
at NAS (Naval Air Station) Miramar, involving an F-4 Phantom and a 
defueling truck.  USASCRUR also indicated that in order to verify 
any other stressors, the veteran should provide dates with no 
greater than a 60-day window.  The veteran should be advised that 
the RO was unable to obtain the records sought from USASCRUR.  He 
should be further advised that more detailed information is needed 
relating to the dates of his stressor incidents.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

USASCRUR identified a number of incidents with aircraft in early 
1975.  The veteran indicated that he was assigned to the USS 
Enterprise during its Bicentennial Journey from July 1976 to May 
1977.  He also stated that he went through many months of flight 
check qualifications; he does not indicate whether these checks 
occurred on the USS Enterprise.  Service medical records only 
confirm the veteran's presence on the USS Enterprise in August 
1976.  However, the veteran's DD Form 214 reflects over two years 
and six months of foreign and/or sea service.  Personnel records 
in the claims file are not dispositive as to his association with 
the USS Enterprise.  Additional information as to the dates of the 
veteran's entire association with the USS Enterprise should be 
sought. 

Accordingly, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The veteran should be advised and/or asked:

(a) To identify all dates the he was assigned to the USS 
Enterprise for permanent change of station or temporary active 
duty, or was otherwise physically present aboard the ship. 

(b) To specify the dates of his stressors within a 60-day window.  
The veteran should be advised that USASCRUR has not and will not 
be able to provide information to confirm his stressor incidents 
without specific dates.  The veteran is advised that his 
cooperation in this matter is essential and that without specific 
information it may not be possible to conduct a meaningful search 
for additional medical records.  

3.  If the veteran has provided any additional information as to 
alleged traumatic events during his service in Vietnam, or adds 
other alleged events described in sufficient detail to permit 
meaningful research to be performed, the RO should make an effort 
to confirm any of the stressors supplied by the veteran through 
all appropriate channels, such as USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR should be requested to 
provide any additional information that might corroborate the 
veteran's alleged stressors.  To summarize USASCRUR should only be 
contacted as to alleged events if the veteran has provided 
additional adequate information by which a meaningful effort to 
confirm any of the alleged stressors may be confirmed.

4.  After the foregoing development has been completed to the 
extent possible, the RO should arrange for the veteran to be 
afforded a VA psychiatric examination to determine the correct 
diagnosis of any psychiatric disorder present and to determine 
whether the diagnostic criteria for PTSD are satisfied (current 
regulations require a diagnosis of PTSD in conformance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)).  All indicated studies must 
be conducted.

The claims file and a copy of this remand must be made available 
to and reviewed by the examiner in conjunction with the 
examination.  The examination report must reflect a review of 
pertinent material in the claims folder.  The examiner should 
integrate all previous psychiatric findings and diagnoses with 
current findings to obtain an accurate picture of the veteran's 
psychiatric status.  

The examiner should be informed of the stressor(s) that have been 
verified.  The examiner should be requested to provide an opinion 
as to whether the veteran has PTSD related to his military 
service, and whether a diagnosis of PTSD is supportable solely by 
the stressor(s) that have been supported in the record.

The examiner should also be requested to state whether the 
diagnostic criteria for PTSD contain objective or subjective 
elements.  If there are objective elements that can be 
independently verified without reliance upon the credibility of 
the statements of the individual under examination, those elements 
should be identified and the examiner should indicate whether the 
presence of those elements alone would support the diagnosis.  

If there are subjective elements to the diagnosis, the examiner 
should state whether these elements could be verified in the 
examination setting or by evidence of record, or by any other 
means, without relying upon the credibility of the reports of the 
subjective symptoms by the individual claiming to have PTSD.

If the physician cannot answer any of the above questions without 
resort to speculation, he or she should so indicate.  The 
physician should provide the rationale for the opinions provided.

The veteran is advised that failure to report for the scheduled 
examination may have adverse consequences to his claim as the 
information requested on this examination addresses questions of 
causation and symptomatology that are vital in these claims.  38 
C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  After the completion of any development deemed appropriate in 
addition to that requested above, the RO should readjudicate the 
issue of entitlement to service connection for PTSD.  If the 
benefits sought on appeal remain denied, the appellant and his 
representative should be furnished a Supplemental Statement of the 
Case, and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome as to 
this issue.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





